Case 6:20-cv-01449-JDC-PJH Document 12 Filed 03/04/21 Page 1 of 4 PageID #: 79




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                             LAFAYETTE DIVISION

XAVIER EDMOND                                      CIVIL ACTION NO. 6:20-cv1449,
                                                   SEC P

VS.                                                JUDGE JAMES D. CAIN, JR.

JOSHUA HADDAD, ET AL.                              MAGISTRATE JUDGE HANNA

                                MEMORANDUM ORDER

       Pro se plaintiff Xavier Edmond, proceeding in forma pauperis, filed the instant civil

rights complaint pursuant to 42 U.S.C. §1983 on November 6, 2020 (rec. doc. 1), and an

amended complaint, on proper forms, on February 4, 2021 (rec. doc. 9). Plaintiff is

incarcerated at the Lafayette Parish Correctional Center (LPCC) and complains that he was

the victim of excessive force perpetrated by Deputy Joshua Haddad. He sues Joshua

Haddad and LPCC, praying for monetary damages and to be exonerated “on all charges

created from this situation.” Rec. Doc. 9, p. 4. This matter has been referred to the

undersigned for review, report, and recommendation in accordance with the provisions of

28 U.S.C. §636 and the standing orders of the Court.

                                   Statement of the Case

       According to the complaint, at 7:05 p.m. on February 14, 2020, plaintiff was let out

of his cell for one hour to take care of personal business (shower, use the telephone). He

was talking to someone on a cellphone at 7:10 p.m. when a group of deputies came in and

told him that it was time to return to his cell. After responding that his hour had just begun,

he alleges that Deputy Joshua Haddad punched him in the face, causing him to “react.”
Case 6:20-cv-01449-JDC-PJH Document 12 Filed 03/04/21 Page 2 of 4 PageID #: 80




Doc. 9, p. 5. Skylar Long tackled him to the ground and Haddad continued punching him

in the face, causing blood to pour out of his right eye. He was later taken to the hospital

where it was determined that he had suffered a fracture and loss of vision in his right eye.

He sues Joshua Haddad and LPCC, praying for monetary damages and to be exonerated

“on all charges created from this situation.” Rec. Doc. 9, p. 4.

                                       Amend Order

   1. Improper Party

       Plaintiff has named LPCC as a defendant. However, Fed.R.Civ.P. Rule 17(b)

provides that the "capacity to sue or be sued shall be determined by the law of the state in

which the district court is held." Thus, Louisiana law governs whether LPCC has the

capacity to be sued in this action. Under Louisiana law, to possess such a capacity an entity

must qualify as a "juridical person." This term is defined by the Louisiana Civil Code as

"... an entity to which the law attributes personality, such as a corporation or partnership."

La. Civ. Code Art. 24.

   LPCC is not an entity capable of being sued. LPCC is a parish corrections facility

operated by the Sheriff of Lafayette Parish. Piearson v. Corr. Ctr. Lafayette Parish, 2006

U.S. Dist. LEXIS 95214, 2006 WL 4012476 (citing La. Atty. Gen. Op. No. 03-0437, 2003

La. AG LEXIS 521, 2003 WL 23146623; Langley v. City of Monroe, 582 So.2d 367

(La.App.2d Cir. 1991) and La. R.S.15:702 (The parish governing authority is charged with

the duty to provide a good and sufficient jail and to provide for the physical maintenance

of parish jails and prisons; however, the administration of such jails is within the province

of the sheriff who has the duty of operating the jail and insuring that prisoners are properly
                                              2
Case 6:20-cv-01449-JDC-PJH Document 12 Filed 03/04/21 Page 3 of 4 PageID #: 81




cared for, fed and clothed.) Accordingly, plaintiff's claims against this non-juridical entity

should be dismissed.

   2. . Excessive Force

       Plaintiff should amend his complaint to state whether any criminal charges or prison

disciplinary charges related to the incident in question were filed, and if so, the status of

those charges. If charges were filed, and if he stands convicted of those charges, plaintiff’s

suit may be barred by the Heck Doctrine. See Heck v. Humphrey, 512 U.S. 477, 114 S.Ct.

2364, 129 L.Ed.2d 383 (1994) (holding that dismissal is required when a state prisoner

whose conviction or sentence has not been declared invalid seeks damages in a § 1983 suit

and a judgment in favor of the plaintiff would necessarily imply the invalidity of his

conviction or sentence); and Hudson v. Hughes, 98 F.3d 868, 872-73 (5th Cir.1996)

(holding an excessive-force claim was barred by Heck where it would imply the invalidity

of a conviction for battery).

       Accordingly,

       IT IS ORDERED that plaintiff amend his complaint within thirty (30) days of the

filing of this order to cure the deficiencies as outlined above, and alternatively, dismiss

those claims plaintiff is unable to cure through amendment.

       Failure to comply with this order may result in dismissal of this action as

frivolous under 28 U.S.C. § 1915(e)(2)(B)(i) or under Rule 41(b) or 16(f) of the Federal

Rules of Civil Procedure. Plaintiff is further required to notify the Court of any

change in his address under U.L.R. 41.3.



                                              3
Case 6:20-cv-01449-JDC-PJH Document 12 Filed 03/04/21 Page 4 of 4 PageID #: 82




      THUS DONE AND SIGNED in Chambers this 3rd day of March, 2021.


                                      ____________________________________
                                                       PATRICK J. HANNA
                                     UNITED STATES MAGISTRATE JUDGE




                                      4
